91 F.3d 128
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE Richard L. BAST, Petitioner.
No. 96-542.
United States Court of Appeals, Fourth Circuit.
Submitted June 21, 1996Decided July 11, 1996

On Petition for Writ of Mandamus.  (CA-94-784-A, CA-95-531-A)
Richard L. Bast, Petitioner Pro Se.
PETITION DENIED.
Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Richard L. Bast has filed a petition for a writ of mandamus requesting that the court correct or vacate a number of prior decisions and recuse certain judges from hearing his appeals.  Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  Mandamus relief is available only if there are no other means by which the relief sought could be granted, In re Beard, 811 F.2d 818, 827 (4th Cir.1987), and may not be used as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is "clear and indisputable."  Allied Chem.  Corp. v. Diaflon, Inc., 449 U.S. 33, 35 (1980) (citations omitted).


2
We deny Bast's requests to correct or vacate prior decisions because mandamus may not be used as a substitute for appeal.  We also deny Bast's requests to recuse the judges because he fails to allege an extrajudicial bias.  See In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  Accordingly, we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED